PER CURIAM
Appellant appeals from a judgment dismissing for lack of jurisdiction its petition for a writ of review to challenge an order by respondent transferring certain property from Central School District to Salem-Keizer School District. Initial review of a boundary board order lies either in this court or before the State Board of Education, depending on the procedure under which the petition was brought. Central School (Beaman I) v. Marion District, 88 Or App 85, 87, 744 P2d 284 (1987) , rev den 305 Or 45 (1988); see also Central School Dist. v. State Board of Education, 91 Or App 308, 754 P2d 923 (1988) . Accordingly, the circuit court properly dismissed the petition.
Affirmed.